Electronically Filed
                                                       Supreme Court
                                                       SCPR-16-0000855
                                                       20-DEC-2016
                                                       11:02 AM
                            SCPR-16-0000855

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   IN RE AMY H. KASTELY, Petitioner.


                          ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
   (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,
    and Intermediate Court of Appeals Associate Judge Fujise,
                in place of McKenna, J., recused)

          Upon consideration of Petitioner Amy H. Kastely’s
petition to resign and surrender her license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and of the
affidavits in support thereof,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Amy H. Kastely, attorney number 3152, from the
roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
          DATED:    Honolulu, Hawai#i, December 20, 2016.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Richard W. Pollack
                                      /s/ Michael D. Wilson
                                      /s/ Alexa D.M. Fujise